¶27
Chambers, J.
(concurrence) — I concur with the majority’s resolution of the jurisdictional issue. I also, *650reluctantly, concur with the majority’s resolution of the evidentiary challenge. I write separately to stress that this decision turns on the standard of review.
¶28 Daniel Alfred Posey, Jr., and H.A.H. were high school classmates who were romantically and sexually involved. H.A.H. claimed that when she attempted to end the relationship, Posey threatened and raped her. Posey claimed that H.A.H. consented to violent intercourse. H.A.H. testified that she did not consent and that Posey used physical force to overcome her resistance. In support of his claim that H.A.H. consented, Posey sought to introduce an e-mail sent by H.A.H. to another friend wherein H.A.H. allegedly wrote that “she would ‘enjoy’ being raped and that she wanted a boyfriend that would ‘choke her’ and ‘beat her.’ ” Majority at 642.
¶29 Under our rape shield law, evidence of the complaining witness’s sexual history may not generally be introduced in rape prosecutions. RCW 9A.44.020. However, there is a limited exception. Such evidence may be admissible to show the victim’s consent, but only if the trial judge concludes the probative value of the evidence is so vital to the defendant’s case that it cannot be excluded without “result[ing] in denial of substantial justice.” RCW 9A.44-.020(3)(d).7
¶30 In my view, the proffered e-mail evidence is clearly relevant to Posey’s defense of consent. See RCW 9A.44.-020(3)(d). Justice would have been advanced by its admission. I fear there exists a significant risk that exclusion of the evidence “result [ed] in denial of substantial justice to *651the defendant.” Id. I do not believe this is the kind of evidence the legislature intended to exclude when it passed the rape shield law.
¶31 That said, applying the abuse of discretion standard as I must, I cannot say the trial court erred in finding that the prejudicial effect of this evidence outweighed its probative value. See RCW 9A.44.030; State v. Hudlow, 99 Wn.2d 1, 17-18, 659 P.2d 514 (1983) (trial court in best position to make that determination). A review of the record reflects that the trial court gave great thought and consideration to its evidentiary ruling. Therefore, I reluctantly concur with the majority on this issue.

 In relevant part, RCW 9A.44.020(3)(d) provides:
if the court finds that the evidence proposed to be offered by the defendant regarding the past sexual behavior of the victim is relevant to the issue of the victim’s consent; is not inadmissible because its probative value is substantially outweighed by the probability that its admission will create a substantial danger of undue prejudice; and that its exclusion would result in denial of substantial justice to the defendant; the court shall make an order stating what evidence may be introduced by the defendant, which order may include the nature of the questions to be permitted. The defendant may then offer evidence pursuant to the order of the court.